FILED IN                                                                                          PD-1341-15
                                                                                         COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                     Transmitted 11/2/2015 10:13:07 AM
      November 2, 2015                                                                    Accepted 11/2/2015 12:52:24 PM
                                             NO.     PD-1341-15
                                                                                                          ABEL ACOSTA
                                                                                                                 CLERK
   ABELACOSTA, CLERK                                 IN    THE
                                    COURT      OF CRIMINAL APPEALS
                                                   OF     TEXAS                                                 "h.
       JOHN HALL,                                     §

              Appellant                               §


                                                                                                          It ,4,-^
       vs .                                                           COA NO. 13-14-00044-CR
                                                                      TRIAL COURT NO. 36,772
       THE STATE OF TEXAS,

              Appellee


                 APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION
                      FOR DISCRETIONARY REVIEW DUE TO MEDICAL REASONS

       TO THE HONORABLE COURT OF CRIMINAL APPEALS:

                NOW     COMES   JOHN     HALL,       Appellant           herein,   and      moves     this

       Honorable        Court     for   an   extension           of   time   to    file    Appellant's

        Petition for Discretionary Review ("PDR") in this cause pursuant to

       Rules 10.5(b) and 68.2(c) of the Texas Rules of Appellate Procedure

        and in support thereof would show the Court as follows:

                                                           I.


                On September 11,         2013, Appellant was found guilty of Theft

        $1500-$20,000, a State Jail Felony, in the 66th District Court of

        Hill County, Texas.             The jury sentenced Appellant to 180 days in
        the     State    Jail     Division      of        the    Texas    Department       of   Criminal

        Justice,        imposed    a    fine    of $2500.00              and further        recommended

        probation/suspension of the State Jail sentence.                               On October 2,
        2013,     the trial court judge formally                          sentenced Appellant            to

        probation for five (5) years and assessed restitution in the amount
of   $19,900.00.         On   November       1,    2013,      Appellant    timely    filed     a

Motion    for     New   Trial   and    requested         an   evidentiary hearing.            On

November 5, 2013,         the trial court judge denied the motion without

an     evidentiary       hearing,      but        provided      Findings     of     Fact     and

Conclusions -of Law.            Appellant timely gave his Notice of Appeal.

The Waco Court transferred this appeal to the Thirteenth Court of

Appeals on January 14, 2014.

                                              II.


        On July 16, 2015, the Corpus Christi Court issued a memorandum

opinion affirming the trial court's judgment.                          Appellant's timely

filed motion for rehearing was denied on September 2, 2015.                                On or

about October 15, 2015,             this Court granted Appellant's Motion for

Extension       of   Time     and   ordered        the    PDR    due   November     2,     2015.

Appellant       hereby      requests    a    second       extension     of   time    to     file

Appellant's PDR and would show unto the Court that at least ten

(10)    days will be needed to allow the completion of Appellant's

PDR.     One previous extension of time has been heretofore filed in

this    cause..


        The undersigned counsel has been ill for nearly two (2) weeks

now.     His physician,         Dr. Larry Sprowls of Arlington,               is currently

treating the undersigned counsel for a medical condition that the

undersigned was diagnosed in 2008.

        This case appears to be one of first impression as it presents

a visit to Judge Meyers' concurring opinion and novel suggestion in

Cabala v. State,         6 S.W.3d 543,        553    (Tex.      Crim. App.   1999)(Meyers,
J., concurring).      Under the "principal motivation" test, Appellant

has the burden of proving by a preponderance of the evidence that

the State's principal motivation in pursuing a theft conviction was

to collect the debt discharged in bankruptcy. Id.         This case is of

utmost importance to the jurisprudence of the State of Texas and

its debtor citizens.      See also Kelly v. Robinson,    479 U.S. 36, 52

(1986).

      The undersigned counsel simply requests additional time so as

to guarantee Appellant effective assistance of counsel.          Ex parte

Dietzman, 790 S.W.2d 305 (Tex. Crim. App. 1990); Ex parte Coy, 909
S.W.2d 927 (Tex. Crim. App. 1995); Ex parte Daiqle, 848 S.W.2d 691

(Tex. Crim.   App.   1993).

                                 PRAYER

     WHEREFORE,      PREMISES CONSIDERED,   the undersigned counsel,    on

behalf of Appellant, respectfully prays this Honorable Court extend

the time for filing Appellant's Petition for Discretionary Review

in this cause until November 12,      2015.




                                   RESPECTFULLY SUBMITTED,




                                   L. Patrick Davi*s
                                   SBN 00795775
                                   115 N. Henderson    Street
                                   Fort Worth, Texas     76102
                                   (817)870-1544
                                   (817)870-1589     fax

                                   ATTORNEY   FOR APPELLANT
=The—
Neighborhood
           Poc+or=

                              Cerificate To Return To Work/School

  Mr.




                 V/rfvuj J\ aaaaA
  Mrs.


  Ms.




  Was under my care      from \@- 3/~ l%>
  and will return to^^oripschool on Ll~t ~ / J)                                LiBht Duty          Full Duty_

  Restrictions   ••{It**-




                                                                          Dy^,?/~/5
  Please Note:
  Nothing in thisnote is intended to certifythat the patient is disabled. Nothing inor about this note guarantees
  or even suggest thata patient should beeligible for disability insurance benefits. This note alone cannot be
  used as a basis for a patient to file aclaim for disability insurance benefits. The patient's disability insurance
  company will handle claims based on multiple pre-determined and agreed upon criteria that arenot
  addressed in making this note. There will bea $25 charge for completion ofeach disability form. This charge
  cannot be billed to any insurance policy and will have to be paid for by the patient.


  1001 NE Green Oaks Blvd. #190 • Arlington, TX 76006 • (817)469-7171 • FAX (817) 795-4255
                         CERTIFICATE   OF   SERVICE


    As Attorney'of Record for Appellant,        I do hereby Certify that

a true and correct copy of the above and foregoing document was

this date provided to the Attorney for the State, Hon. Nicole Crain

and Hon. Matthew Paul,    State Prosecuting Attorney, P.O. Box 12405,

Austin,   Texas 78711 ,via U.S.   Mail.

     Date:11/02/15




                              ^>-